Citation Nr: 1634210	
Decision Date: 08/30/16    Archive Date: 09/06/16

DOCKET NO.  10-10 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Gibson
INTRODUCTION

The Veteran served on active duty from July 1968 to July 1972.

This appeal to the Board of Veterans' Appeals (Board) is from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran presented testimony in support of this case before the undersigned VLJ in April 2016.  He had a previous hearing in August 2011 before a different VLJ who is no longer with the Board, which addressed the above issues, as well as the issues of entitlement to service connection for a prostate condition, a cervical disability, and a lumbar disability.  These remaining three issues will be separately addressed in a later Board decision.

In this decision, the Board is granting service connection for tinnitus.  However, service connection for hearing loss must be denied, as he does not have disabling hearing loss, as set forth below.


FINDINGS OF FACT

1.  The Veteran does not have hearing loss that is disabling for VA purposes.

2.  He has had tinnitus since service.


CONCLUSIONS OF LAW

1.  The criteria are not met for service connection of hearing loss.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2015).
 
2.  The criteria are met for service connection for tinnitus.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

VA has complied with its duty to assist in developing this claim.  38 C.F.R. § 3.159(c).  His relevant treatment records have been associated with the claims file.  He has also been provided a VA examination in conjunction, which are adequate for adjudicatory purposes.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran has not identified any administrative or procedural deficiencies in the development of this claim.

Service connection

Service connection is granted for disability resulting from disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge if the evidence shows that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Entitlement to service connection benefits is established when the following elements are satisfied: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and, (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service (the medical "nexus" requirement).  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); C.F.R. § 3.303(a) (2015).

For VA purposes, impaired hearing is considered disabling when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or, when speech recognition scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Tinnitus, on the other hand, is a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).  

The Veteran does not assert that he has a hearing loss disability.  Instead, when he filed his initial claim in February 2007 for "hearing problems," he was referring to the difficulties he experiences hearing with his tinnitus.  In regard to tinnitus, he was exposed to traumatic noise in service as an engine mechanic, and he asserts that he has had tinnitus since service.

The evidence does not show hearing loss disability for VA purposes.  At the May 2009 VA examination, his hearing was normal.  An October 2012 private report shows only borderline to mild hearing loss.  He had an exchange with his representative at the April 2016 hearing regarding recent hearing loss test results, and he acknowledged that they did not meet the requirements under the regulations.  As the preponderance of the evidence is against finding that he has a hearing loss disability, service connection for hearing loss must be denied.  38 C.F.R. §§ 3.303, 3.385.

In regard to tinnitus, the May 2009 VA examiner found it less likely that it was related to acoustic trauma, because there was no documentation of tinnitus in his STRs.  This is inadequate basis on its own to deny service connection.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

The Veteran's DD-214 shows that he is a recipient of the Combat Action Ribbon, confirming he participated in combat operations.  In the case of a veteran who engaged in combat operations, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 2014); 38 C.F.R. § 3.304(d) (2015).  A combat veteran may invoke the section 1154(b) presumption to show both that an event that allegedly caused disability occurred in service and that the claimed disability itself was incurred in service. Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).  This may be invoked if the disability is one for which the Veteran is competent to provide evidence.

The Veteran served in combat and his contentions of tinnitus are consistent with the circumstances, conditions, and hardships of that service.  38 U.S.C.A. § 1154(b).  His military occupational specialty had a high likelihood of noise exposure.  He has also consistently asserted that his tinnitus started while working on the ship, both due to his duties working around the engines, but also due to the noise while assisting with bombardments.  There are no records that contradict the Veteran's assertions.  Accordingly, the competent and credible evidence is at least in equipoise that the Veteran's tinnitus began in service.  Applying the benefit-of-the-doubt doctrine, service connection for tinnitus is warranted.

Additionally, the Board notes that the Veteran's February 2007 claim for "hearing problems" appears to have encompassed this claim for tinnitus.


ORDER

The claim of entitlement to service connection for hearing loss is denied.

Service connection for tinnitus is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


